                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF OHIO
                                    WESTERN DIVISION

 Arvind K. Shah, et al.,                               Case No. 3:19 CV 1596

                                Plaintiffs,            DISMISSAL ORDER
                -vs-
                                                       JUDGE JACK ZOUHARY
 TransAmerica Casualty Insurance
    Company, et al.,

                                Defendants.




       Counsel represent that this case has resolved. Therefore, the docket is marked: “Settled and

dismissed without prejudice. Each party is to bear its own costs.”

       Further, any subsequent Dismissal with prejudice, or setting forth specific settlement terms

and conditions, filed within thirty (30) days shall supersede this Order. This Court also retains

jurisdiction to enforce the terms of the settlement.

       IT IS SO ORDERED.

                                                            s/ Jack Zouhary
                                                        JACK ZOUHARY
                                                        U. S. DISTRICT JUDGE

                                                        December 23, 2019
